Title: VII. James Madison to Thomas Jefferson, 13 July 1791
From: Madison, James
To: Jefferson, Thomas



Dear Sir
N. York July 13. 1791

I received last evening your kind enquiries after my health. My last will have informed you of the state of it then. I continue to be incommoded by several different shapes taken by the bile; but not in a degree that can now be called serious. If the present excessive heat should not augment the energy of the cause, I consider myself as in a good way to get rid soon of its effects.
Beckley has just got back from his Eastern trip. He says that the partizans of Mr. Adam’s heresies in that quarter are perfectly insignificant in point of number—that particularly in Boston he is become distinguished for his unpopularity—that Publicola is probably the manufacture of his son out of materials furnished by himself—and that the publication is generally as obnoxious in New England as it appears to be in Pennsylvania. If Young Adams be capable of giving the dress in which publicola presents himself, it is very probable he may have been made the Editor of his Father’s doctrines. I hardly think the Printer would so directly disavow the fact if Mr. Adams was himself the writer. There is more of method also in the arguments, and much less of clumsiness and heaviness in the stile,  than characterize his writings. I mentioned to you some time ago an extract from a piece in the Poughkepsie paper, as a sensible comment on Mr. Adams’ doctrines. The whole has since been republished here, and is evidently from a better pen than any of the anti-publicolas I have seen. In Greenleafs paper of today is a second letter from the same quarter, which confirms the character of I have given of the author.
We understand here that 800 shares in the Bank committed by this City to Mr. Constable, have been excluded by the manner in which the business was conducted—that a considerable number from Boston met with the same fate—and that Baltimore has been kept out in toto. It is all charged on the manœuvers of Philada. which is said to have secured a majority of the whole to herself. The disappointed individuals are clamorous of course, and the language of the place marks a general indignation on the subject. If it should turn out that the cards were packed, for the purpose of securing the game to Philada.—or even that more than half the Institution and of course the whole direction of it have fallen into the hands of that City, some who have been loudest in their plaudits whilst they expected to share in the plunder, will be equally so in sounding the injustice of the monopoly, and the danger of undue influence on the Government.
The packet is not yet arrived. By a vessel arived yesterday newspapers are received from London which are said to be later than any yet come to hand. I do not find that any particular facts of moment are handed out. The miscellaneous articles come to me thro’ Child’s paper, which you get sooner than I could rehearse to you. It has been said here by the Anglicans that the President’s Message to Congress on the subject of the commercial disposition of G.B. has been asserted openly by Mr. Pitt to be misrepresentation-and as it would naturally be traced to Govr. Morris it has been suggested that he fell into the hands of the Chevr. Luzerne who had the dexterity to play off his negociations for French purposes. I have reason to believe that B-ck-th has had a hand in throwing these things into circulation.—I wish you success with all my heart in your efforts for Payne. Besides the advantage to him which he deserves, an appointment for him, at this moment would do public good in various ways. Always & truly yours,

Js. Madison Jr.

